Citation Nr: 0719844	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.A. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO) which denied service connection for 
superficial contusions and abrasions of the knees.  

The veteran testified at a March 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

During the May 2007 Board hearing, the veteran and his 
representative indicated that they wished to withdraw his 
appeal on the issue of entitlement to an increased 
evaluation, in excess of 10 percent, for bilateral tinnitus.  
Accordingly, the appeal for an increased evaluation for 
bilateral tinnitus has been withdrawn.


FINDING OF FACT

A bilateral knee disability, to include arthritis, is not 
shown to be etiologically related to active service.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board must first ensure that the veteran has been 
accorded the procedural rights to which he is entitled.  The 
Board finds that VA has met all statutory and regulatory VCAA 
notice and duty to assist requirements.  See 38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
November 2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertained to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes in 
this decision that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any defect in this regard is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, private treatment 
records, a VA examination, a Board hearing transcript, and 
various lay statements have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not directed attention to any additional evidence that 
is available and that needs to be obtained prior to appellate 
review.  The Board concludes that the record is complete and 
the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

As judicially formulated, to establish service connection, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

During the March 2007 Board hearing and in various lay 
statements, the veteran described an in-service incident 
where he was thrown into the air by a jet engine blast; he 
reported being seen for injuries to the knees.  He also 
reported having to crawl on his hands and knees in service to 
tie down aircraft.  The veteran contends that his current 
arthritis of the knees is related to these in-service 
injuries.

The May 1959 enlistment examination did not note any findings 
related to the knees.  Service medical records show that the 
veteran was seen for a knee injury in November 1961.  
Clinical notes indicate that he had a clean wound on the 
right knee.  He was advised to soak the knees and return in 5 
days.  A December 1961 clinical note shows that the veteran 
fell in the catwalk and sustained an injury to the left mid-
tibia.  There was no evidence of trauma, but he had pain on 
palpation.  There were abrasions on the left leg.  X-rays of 
the left tibia were negative for a fracture.  There were no 
findings reported for the left knee.  The veteran was put on 
bed rest.  No further treatment was indicated for the knees 
or legs.  The May 1963 separation examination did not reflect 
any residuals related to the veteran's in-service injuries.  

Private medical records from the Intermountain Family 
Practice Group, dated from December 1986 to February 2002 
contain no complaints, diagnoses, or treatment relating to 
the knees.  

During a January 2003 VA examination in connection with his 
claim, the veteran reported being blown over by a jet engine 
blast in service.  He sustained abrasions to the skin around 
the knees, and went to sick bay.  He reported having no real 
problems with his knees since this injury.  The veteran 
denied twisting injuries to his knees at the time.  He felt 
he had "old age knees".  He could not flex his knees back 
as far as he used to but had no real pain.  The examiner 
stated that the veteran did not honestly believe that the 
skin abrasions could have caused any permanent knee damage.  
The veteran was diagnosed with status post superficial 
contusions and abrasions of the knees without sequelae and 
probable mild degenerative joint disease changes of both 
knees.  The examiner opined that any degenerative joint 
disease that might be found in the veteran's knees was not 
related to the acute isolated abrasions sustained while in 
service.  X-rays were subsequently completed in conjunction 
with the January 2003 VA examination.  The veteran was 
diagnosed with bilateral osteoarthritis, more prominent on 
the right side. 

The claims file reportedly was not available for review 
during the January 2003 VA examination.  The veteran's 
reported in-service history, however, was consistent with 
findings in the service medical records and his report was 
taken into account by the examiner.  Therefore, the Board 
finds that the January 2003 VA examination is sufficient in 
this case, and that VA examiner's opinion is probative as to 
the cause or etiology of the veteran's bilateral 
osteoarthritis.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  ("The probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.")

The evidence shows that the veteran currently has arthritis 
of the knees.  Service connection, however, is not warranted 
because arthritis of the knees is not shown to be related to 
service.  The veteran is shown to have an in-service injury 
to the knees, but no chronic residuals were noted on a May 
1963 separation examination.  The January 2003 VA examination 
did not reflect a current disability relating to the 
veteran's superficial contusions and abrasions of the knees.  
The record contains no medical evidence of post-service 
treatment for any knee disability or medical evidence that 
relates the veteran's osteoarthritis of the knees to service 
or to an in-service injury.  The January 2003 VA examiner 
opined that any degenerative joint disease of the knees was 
unrelated to the acute isolated abrasions sustained while in 
service.  

The Board has considered the veteran's own statements in 
support of his claim.  Where the determinative issue is one 
of medical causation or diagnosis, however, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

Although the veteran does have degenerative joint disease or 
osteoarthritis of his knees, there is no medical evidence 
that the disability was incurred or aggravated in service.  
The arthritis did not manifest within a year following the 
veteran's separation from service, and no nexus or link has 
been established between the veteran's current disability and 
his military service.  In other words, the veteran has met 
the first two elements of the Hickson test, supra, in that he 
has a current disability of the knees and there is evidence 
of injury in service.  But he does not have medical evidence 
linking arthritis of the knees to service, the final Hickson 
requirement.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has bilateral knee disability, to include arthritis, 
which is causally or medically related to his military 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is no such state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for bilateral knee disability, to include 
arthritis, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


